823 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wallace S. DAVIS, Petitioner-Appellant,v.Edward MURRAY; E. C. Morris; David Garraghty, Respondents-Appellees.
No. 87-7037
United States Court of Appeals, Fourth Circuit.
Submitted April 30, 1987.Decided June 25, 1987.

Wallace S. Davis, appellant pro se.
Mary Sue Terry, Attorney General, for appellees.
Before RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Wallace S. Davis seeks to appeal the district court order dismissing his 28 U.S.C. Sec. 2254 petition or failure to pay a filing fee.  Upon receipt of Davis' prison trust account records the district court ordered him to pay a $5.00 filing fee within thirty days of that court's order.  Upon expiration of the thirty days, Davis having failed to comply with the order, the district court dismissed the case without prejudice.


2
The district court properly complied with the procedures authorized by this Court in Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982).  We, therefore, deny a certificate of probable cause to appeal, deny leave to proceed in forma pauperis, and dismiss the appeal.  We dispense with oral argument as it would not significantly aid the decisional process.


3
DISMISSED.